J-S01007-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    FRANK JERRID DORTCH                        :
                                               :
                       Appellant               :   No. 1086 MDA 2021

         Appeal from the Judgment of Sentence Entered August 4, 2021
    In the Court of Common Pleas of York County Criminal Division at No(s):
                           CP-67-SA-0000158-2021


BEFORE:      BOWES, J., NICHOLS, J., and COLINS, J.*

JUDGMENT ORDER BY BOWES, J.:                        FILED: FEBRUARY 1, 2022

        Frank Jerrid Dortch appeals pro se from the judgment of sentence of

one to two months of incarceration imposed following a trial do novo for the

summary offense of driving while under suspension. We affirm.

        We provide the following background. On October 17, 2020, Appellant

was cited for driving while under suspension for the fourteenth time. After a

summary trial, a magisterial district judge found Appellant guilty. Appellant

filed a summary appeal to the court of common pleas for a trial de novo. In

the court of common pleas, Appellant filed a motion to consolidate the instant

case with a separate summary driving while under suspension case that was

then pending on appeal with this Court, and to stay the proceedings until this




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S01007-22



Court resolved that appeal.1 The trial court denied the motion because the

two cases involved separate incidents. Appellant proceeded to a nonjury trial,

at the conclusion of which the court found him guilty and sentenced him as

indicated hereinabove.

       This appeal followed. Both Appellant and the trial court complied with

Pa.R.A.P. 1925.       On appeal, Appellant argues that the trial court lacked

jurisdiction to hold the trial de novo because the government’s inability to

protect its citizens from the COVID-19 pandemic voided both “our

constitutional government’s contract” and his license suspension. Appellant’s

brief at 14-15, 17.2 The trial court found Appellant’s argument “nonsensical

and incomprehensible.”         Trial Court Opinion, 8/24/21, at 1-2.    While we

comprehend the crux of Appellant’s argument, we agree that it is not sound.

       “Jurisdiction is purely a question of law; the appellate standard of review

is de novo and the scope of review plenary.” Commonwealth v. Seiders,

11 A.3d 495, 496–97 (Pa.Super. 2010). “When a defendant appeals after the

entry of . . . a conviction by an issuing authority in any summary proceeding,
____________________________________________


1 On December 10, 2021, this Court affirmed the trial court’s order in that
case. Commonwealth v. Dortch, ___ A.3d ___, 2021 WL 5858540
(Pa.Super. 2021) (non-precedential decision).

2 We observe that Appellant raised six issues in his statement of questions,
see Appellant’s brief at 7, but included only one argument section in violation
of our rules of appellate procedure. See Pa.R.A.P. 2119(a). Nonetheless, his
issues all revolve around the same argument: that the United States violated
a social contract when it failed to protect its citizens during the COVID-19
pandemic, and therefore the court lacked jurisdiction to try, convict, or
sentence Appellant. Thus, we decline to find Appellant’s non-compliance with
our rules of appellate procedure fatal to this appeal.

                                           -2-
J-S01007-22



. . . the case shall be heard de novo by the judge of the court of common

pleas sitting without a jury.” Pa.R.Crim.P. 462(A). “The verdict and sentence,

if any, shall be announced in open court immediately upon the conclusion of

the trial[.]” Pa.R.Crim.P. 462(G).

      Instantly, Appellant was charged with the summary offense of driving

while his license was suspended. A magisterial district judge convicted him

following a summary trial. Appellant appealed that conviction to the court of

common pleas pursuant to Rule 462 for a trial de novo. In accordance with

that rule, the trial court held a nonjury trial, found Appellant guilty, and

sentenced him as indicated hereinabove. Upon review, it is evident from the

record that the trial court had jurisdiction to try, convict, and sentence

Appellant. While we appreciate the inherent difficulties that may be associated

with relying on transportation other than one’s own vehicle during a pandemic,

Appellant points to no authority that those difficulties voided his license

suspension or permitted him to drive on public roadways while his license was

suspended without consequence. Accordingly, we conclude that his claim on

appeal is without merit and the trial court had jurisdiction to try, convict, and

sentence Appellant.

      Judgment of sentence affirmed.




                                      -3-
J-S01007-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/01/2022




                          -4-